109 A.2d 376 (1954)
Roice L. WEATHERHOLZ, Appellant,
v.
DISTRICT OF COLUMBIA, Appellee.
No. 1564.
Municipal Court of Appeals for the District of Columbia.
Argued November 1, 1954.
Decided November 16, 1954.
James Mitchell Jones, Washington, D. C., for appellant.
Hubert B. Pair, Asst. Corp. Counsel, Washington, D. C., with whom Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel and Harry L. Walker, Asst. Corp. Counsel, Washington, D. C., on the brief, for appellee.
Before CAYTON, Chief Judge, and HOOD and QUINN, Associate Judges.
CAYTON, Chief Judge.
The attention of an officer of the U. S. Park Police was drawn to the sound of an "aeroplane type" muffler on an automobile operated by defendant traveling at an unreasonable speed on Independence Avenue near Seventh Street, S. W. He testified that proceeding on, a short distance east of Fourteenth Street, S. W., defendant turned suddenly to the left across the path of automobiles in the two center lanes; that the officer as well as another motorist had to stop suddenly to avoid colliding with defendant's car, which made another sharp left turn south into Fourteenth Street, S. W., and sped toward Jefferson Memorial; that the officer in pursuing defendant reached a fifty-mile an hour speed, but defendant was "drawing away" and at the Jefferson Memorial cut suddenly to his right in front of an automobile in one of the inner or extreme right lanes; that he was finally overtaken "on the bridge" where he refused to stop until the officer exhibited his gun.
Defendant offered no evidence, but stood on a motion to dismiss for want of jurisdiction. The trial court found him guilty of a speeding charge and of three charges of moving across traffic lanes "when such movement could not be made in reasonable safety."
We are asked to rule that appellant was entitled to an acquittal because the police officer omitted to say that the offenses took place in the District of Columbia. Several years ago we ruled that venue may be established by circumstances and inferences, and by the commonly accepted meaning of words as well as by a *377 precise description.[1] There the testimony was that an offense had been committed at 601 New Jersey Avenue, N. W., but the prosecution omitted to prove by direct evidence that such address was in the District. We held that such omission was not fatal. We make the same ruling in this case. We take judicial notice (as the trial court evidently did, and properly so) that the route followed by the defendant  Independence Avenue, S. W., from Seventh to Fourteenth Street, south on Fourteenth Street past the Jefferson Memorial toward "the bridge"  is in this jurisdiction. We cannot say that the prosecution must fail because proof of venue was by indirect testimony rather than by specific words.
Affirmed.
NOTES
[1]  Hoover v. District of Columbia, D.C. Mun.App., 42 A.2d 730, citing George v. United States, 75 U.S.App.D.C. 197, 125 F.2d 559. To the same effect are United States v. Karavias, 7 Cir., 170 F.2d 968; United States v. Spagnuolo, 2 Cir., 168 F. 2d 768, certiorari denied 335 U.S. 824, 69 S.Ct. 48, 93 L.Ed. 378.